Case 17-28350        Doc 62     Filed 12/10/18     Entered 12/10/18 16:17:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 28350
         Sandra Bowens

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/22/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/16/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28350             Doc 62            Filed 12/10/18    Entered 12/10/18 16:17:36                 Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $2,400.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                                $2,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,292.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $108.00
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $2,400.00

 Attorney fees paid and disclosed by debtor:                            $350.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 American First Finance                     Secured        1,000.00       1,000.00         1,000.00           0.00       0.00
 American InfoSource LP (agent for Midlan   Unsecured      2,472.73            NA               NA            0.00       0.00
 Ars Account Resolution                     Unsecured         336.00           NA               NA            0.00       0.00
 BARCLAYS BANK DELAWARE                     Unsecured           0.00           NA               NA            0.00       0.00
 Chase                                      Unsecured         500.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      1,256.06            NA               NA            0.00       0.00
 City of Chicago Heights                    Unsecured      1,700.00            NA               NA            0.00       0.00
 City of Country Club Hills                 Unsecured         500.00           NA               NA            0.00       0.00
 Cmre. 877-572-7555                         Unsecured          90.00           NA               NA            0.00       0.00
 Commonwealth Edison Company                Unsecured      1,400.00            NA               NA            0.00       0.00
 Elan Financial Service                     Unsecured           0.00           NA               NA            0.00       0.00
 Enhanced Recovery Co L                     Unsecured         742.00           NA               NA            0.00       0.00
 Fair Collections & Out                     Unsecured      7,976.00            NA               NA            0.00       0.00
 First Midwest Bank                         Unsecured         900.00           NA               NA            0.00       0.00
 Illinois Dept Of Employment Security       Secured             0.00    13,642.58        13,642.58            0.00       0.00
 Illinois Dept Of Employment Security       Priority            0.00        512.87           512.87           0.00       0.00
 Illinois Dept of Employment Security       Priority            0.00        214.44           214.44           0.00       0.00
 Illinois Dept Of Employment Security       Unsecured           0.00      1,897.04         1,897.04           0.00       0.00
 Illinois Dept of Employment Security       Unsecured           0.00         50.00            50.00           0.00       0.00
 Illinois Dept of Revenue 0414              Unsecured           0.00    14,317.30        14,317.30            0.00       0.00
 Illinois Dept of Revenue 0414              Priority            0.00        109.21           109.21           0.00       0.00
 Illinois Dept of Revenue 0414              Priority            0.00      5,714.47         5,714.47           0.00       0.00
 Illinois Dept of Revenue 0414              Unsecured      8,496.09          70.48            70.48           0.00       0.00
 Illinois Tollway                           Unsecured      8,000.00            NA               NA            0.00       0.00
 Internal Revenue Service                   Unsecured    135,000.00    422,171.46       422,171.46            0.00       0.00
 Internal Revenue Service                   Priority       7,000.00     53,204.30        53,204.30            0.00       0.00
 Internal Revenue Service                   Secured      186,000.00       3,900.00         3,900.00           0.00       0.00
 Jared-galleria Of Jwlr                     Unsecured      2,000.00            NA               NA            0.00       0.00
 Nicor Gas                                  Unsecured      1,916.69            NA               NA            0.00       0.00
 PINNACLE LLC/RESURGENT                     Unsecured      4,801.00            NA               NA            0.00       0.00
 Quantum3 Group                             Unsecured      2,588.72            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-28350              Doc 62   Filed 12/10/18    Entered 12/10/18 16:17:36                Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim        Claim         Principal       Int.
 Name                                  Class    Scheduled      Asserted     Allowed          Paid          Paid
 Sullivan Urgent Aid Centers        Unsecured      1,376.00            NA             NA           0.00        0.00
 US Bank                            Unsecured          58.00           NA             NA           0.00        0.00
 Village of Hazel Crest             Unsecured         500.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim          Principal                 Interest
                                                               Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                  $0.00               $0.00
       Mortgage Arrearage                                       $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                                  $0.00                  $0.00               $0.00
       All Other Secured                                   $18,542.58                  $0.00               $0.00
 TOTAL SECURED:                                            $18,542.58                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                  $0.00               $0.00
        Domestic Support Ongoing                                $0.00                  $0.00               $0.00
        All Other Priority                                 $59,755.29                  $0.00               $0.00
 TOTAL PRIORITY:                                           $59,755.29                  $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $438,506.28                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                             $2,400.00
           Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                             $2,400.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-28350        Doc 62      Filed 12/10/18     Entered 12/10/18 16:17:36            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
